DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 3/18/21.  Currently, claims 1-11 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 3/08/21 and 5/05/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PGPub 2016/0086951, hereinafter referred to as “Kim”).
Kim discloses the semiconductor method as claimed.  See figures 1A-7, with emphasis on figures 1A-2 and corresponding text, where Kim teaches, in claim 1, a method of fabricating a semiconductor device, the method comprising: 
forming a first channel region (104A) on a substrate (102) (figure 1A; [0030]); 
forming a second channel region (104B) on the substrate (102) (figure 1A; [0030]); 
forming first source/drain regions (110/112) on opposite sides of the first channel region (104A) (figure 1A; [0030]); forming second source/drain regions(110/112) on opposite sides of the second channel region (104B), the second source/drain regions having conductivity types different from those of the first source/drain regions (figures 1A and 2; [0030], [0032-0034]); 
forming a gate electrode (108) on the first channel region (104A) and the second channel region (104B), the gate electrode (108) extending from the first channel region to the second channel region (figures 1A and 2; [0030], [0032-0034]); 
forming a first contact hole (114) penetrating at least one of the first source/drain regions (110/112), wherein a bottom of the first contact hole is lower than a bottom surface of the at least one of the first source/drain regions (110/112), relative to the substrate (figures 1A and 2; [0030], [0032-0034]); 
forming a second contact hole (114) exposing at least one of the second source/drain regions, wherein a bottom of the second contact hole is higher than a bottom surface of the at least one of the second source/drain regions, relative to the substrate (figure 2; [0032-0034]); forming a first contact plug in the first contact hole; and forming a second contact plug in the second contact hole (figures 1A and 2; [0030], [0032-0034]).
Kim teaches, in claim 2, wherein the first channel region and the first source/drain regions are formed on an NMOSFET region of the substrate, and wherein the second channel region and the second source/drain regions are formed on a PMOSFET region of the substrate (figure 2; [0032-0034]).
Kim teaches, in claim 3, wherein forming each of the first and second channel regions includes forming a plurality of semiconductor patterns that are stacked on the substrate and are spaced apart from each other. (figure 2; [0032-0034])
Kim teaches, in claim 4, wherein the bottom of the first contact hole is lower than a bottom surface of a lowermost portion of the gate electrode (figure 2; [0032-0034]).
Kim teaches, in claim 5, wherein forming the first contact hole includes: forming a mask pattern overlapping the second source/drain regions and exposing the first source/drain regions; and etching the first source/drain regions using the mask pattern as an etch mask, thereby forming the first contact hole (figure 2; [0032-0034]).
Kim teaches, in claim 6, further comprising: forming an interlayered insulating layer on the first and second source/drain regions, wherein the first and second contact holes penetrate the interlayered insulating layer (figure 2; [0032-0034]).

Kim teaches, in claim 7, a method of fabricating a semiconductor device, the method comprising:
 forming a plurality of semiconductor patterns (104A/104B) that are vertically spaced apart from each other on a substrate (102), wherein the plurality of semiconductor patterns include a channel region (104A/104B) (figures 1A and 2; [0030], [0032-0034]); 
forming source/drain regions (110/112) on opposite sides of the channel region; forming a gate electrode on the channel region (figures 1A and 2; [0030], [0032-0034]); 
forming a contact hole (114) extending towards the substrate through at least one of the source/drain regions (figures 1A and 2; [0030], [0032-0034]); and 
forming a contact plug in the contact hole, wherein a bottom of the contact hole is lower than a bottom surface of a lowermost portion of the gate electrode, relative to the substrate (figures 1A and 2; [0030], [0032-0034]).
Kim teaches, in claim 8, wherein the gate electrode is formed to fill a space between the semiconductor patterns (figures 1A and 2; [0030], [0032-0034]).
Kim teaches, in claim 9, wherein the channel region is vertically spaced apart from the substrate with an insulating layer therebetween, and wherein the gate electrode is vertically spaced apart from the substrate with an insulating layer therebetween (figures 1A and 2; [0030], [0032-0034]).
Kim teaches, in claim 10, wherein forming the plurality of semiconductor patterns includes: forming sacrificial layers and semiconductor layers that are alternatingly and repeatedly stacked on the substrate; and patterning the sacrificial layers and the semiconductor layers to form the channel region (figures 1A and 2; [0030], [0032-0034]).
Kim teaches, in claim 11, wherein forming the gate electrode includes: selectively removing the sacrificial layers; and filling a conductive material in a space between the semiconductor patterns (figures 1A and 2; [0030], [0032-0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        July 2, 2022